     Case 3:20-cv-01290-JLS-WVG Document 31 Filed 10/27/20 PageID.846 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                       Case No.: 20-CV-1290 JLS (WVG)
      COMPANY.; R.J. REYNOLDS VAPOR
12
      COMPANY.; and SANTA FE                      ORDER CONTINUING HEARING
13    NATURAL TOBACCO COMPANY.,
      INC.,
14
                                    Plaintiffs,   (ECF Nos. 6, 26.)
15
      v.
16
      COUNTY OF SAN DIEGO; and HELEN
17
      N. ROBBINS-MEYER, in her official
18    capacity as the County of San Diego’s
      Chief Administrative Officer,
19
                                  Defendants.
20
21
22         Presently before the Court is Plaintiffs R.J. Reynolds Tobacco Company, R.J.
23   Reynolds Vapor Company, and Santa Fe Natural Tobacco Company, Inc.’s Motion for
24   Preliminary Injunction or Summary Judgment (ECF No. 6) and Defendant County of San
25   Diego’s Motion to Dismiss (ECF No. 26). The Parties recently filed a Joint Motion to
26   Consolidate Hearings in related case R.J. Reynolds Tobacco Company et al v. Becerra et
27   al, Case No. 3:20-cv-01990 (ECF No. 18). The Court consolidates the hearing on
28   Plaintiffs’ Motion for Preliminary Injunction or Summary Judgment and Defendants’

                                             1
                                                                         20-CV-1290 JLS (WVG)
     Case 3:20-cv-01290-JLS-WVG Document 31 Filed 10/27/20 PageID.847 Page 2 of 2



 1   Motion to Dismiss (ECF Nos. 6, 26) with the hearing on the Motion for Preliminary
 2   Injunction and Motion to Dismiss in Neighborhood Market Association, Inc., et al. v.
 3   County of San Diego, Case No. 3:20-cv-01124 (ECF Nos. 4, 12), and the Motion for
 4   Preliminary Injunction in R.J. Reynolds Tobacco Company et al v. Becerra et al, Case No.
 5   3:20-cv-01990 (ECF No. 6). Accordingly, the Court HEREBY CONTINUES the hearing
 6   on both motions presently scheduled in this matter for November 5, 2020 to December 10,
 7   2020 at 1:30 p.m.
 8         IT IS SO ORDERED.
 9   Dated: October 27, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                           20-CV-1290 JLS (WVG)
